Citation Nr: 0919286	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-17 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for anemia.

4.  Entitlement to service connection for impaired glucose 
tolerance.

5.  Whether new and material evidence has been submitted in 
order to establish entitlement to service connection for 
cutaneous and pulmonary sarcoidosis with a lesion of the nose 
and airway distress.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of gout.

2.  Impaired glucose tolerance is not a disability for VA 
purposes.

3.  Hypertension was not incurred in or aggravated by active 
military service.

4.  Anemia was not incurred in or aggravated by active military 
service.

5.  In a February 1999 rating decision, the RO denied 
entitlement to service connection for sarcoidosis with a lesion 
of the nose.

6.  In a subsequent July 1999 rating decision, the RO again 
denied entitlement to service connection for sarcoidosis with a 
lesion of the nose.

7.  The Veteran did not appeal the July 1999 rating decision, 
therefore the rating decision denying the claim for entitlement 
to sarcoidosis with a lesion of the nose is final.

8.  In May 2005, the Veteran filed an application to reopen his 
claim of entitlement to service connection for cutaneous and 
pulmonary sarcoidosis with a lesion of the nose and airway 
distress.

9.  The evidence associated with the claims file subsequent to 
the July 1999 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
cutaneous and pulmonary sarcoidosis with a lesion of the nose 
and airway distress and does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  Gout was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008). 

2.  Hypertension was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008). 

3.  Anemia was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008). 

4.  The criteria to establish service connection for impaired 
glucose tolerance are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008). 

5.  Evidence received since the final July 1999 rating decision 
denying the Veteran's claim of entitlement to service 
connection for cutaneous and pulmonary sarcoidosis with a 
lesion of the nose and airway distress is not new and material, 
and the Veteran's claim for that benefit is not reopened. 38 
U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 3.159.

VA has a duty to notify a Veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way of 
a letter from the RO to the Veteran dated in June 2005. This 
letter effectively satisfied the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate the claims; (2) 
informing the Veteran about the information and evidence VA 
would seek to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide. 
Additionally, a March 2006 letter informed the Veteran of how 
the RO assigns disability ratings and effective dates if a 
claim for service connection is granted and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining evidence 
necessary to substantiate a claim. The service treatment 
records, VA medical records, private medical records, and lay 
statements are associated with the claims file. The Veteran was 
not afforded VA examinations. See Charles v. Principi, 16 Vet. 
App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence of 
record, taking into consideration all information and lay or 
medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; but 
does not contain sufficient medical evidence for the [VA] to 
make a decision on the claim.").

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans Claims 
held that when a Veteran seeks to reopen a previously denied 
claim, VA must examine the bases for the denial in the prior 
decision and advise the Veteran what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial. This notification obligation was 
accomplished by way of a letter from the RO to the Veteran 
dated in June 2005.

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's appeal 
has been obtained and the case is ready for appellate review.

The Merits of the Claims

Service Connection Criteria

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence. Therefore, the Veteran 
prevails in his claim when (1) the weight of the evidence 
supports the claim or (2) when the evidence is in equipoise. It 
is only when the weight of the evidence is against the 
Veteran's claim that the claim must be denied. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty in 
the active military, naval or air service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303. That an injury incurred in service alone is 
not enough. There must be chronic disability resulting from 
that injury. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service. 38 C.F.R. § 3.303(d). Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony of an in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury. Pond  v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet.  App. 498 (1995). 

Certain diseases may be presumed incurred in service if shown 
to have manifested to a compensable degree within one year 
after the date of separation from service. 38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

Gout

The Veteran seeks service connection for gout. Having carefully 
considered the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The service treatment records are negative for any complaints, 
treatment, or diagnosis of gout.

VA medical records dated from October 2002 to November 2005 
indicate the Veteran reported a personal history of gout. A May 
2005 VA treatment record noted that with regard to his personal 
history of gout, the Veteran reported it be in remission.

In regard to the Veteran's claim of entitlement to service 
connection for gout, the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 104 
F. 3d 1328 (1997) (holding that interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary). The law specifically limits entitlement to service 
connection to cases where disease or injury has resulted in 
disability. 38 U.S.C.A. §§ 1110, 1131. Evidence must show that 
the Veteran currently has the disability for which benefits are 
being claimed. The evidence in this case shows no evidence of 
the existence of gout and denial of the claim is warranted on 
the basis that there is no current disability, i.e., there is 
no gout. With the absence of a current diagnosis, the evidence 
cannot establish a causal connection between the claimed 
disability and service. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Accordingly, for the reasons stated above, the preponderance of 
the evidence is against the claim for service connection for 
gout and the benefit-of-the-doubt rule is not for application. 
38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).

Hypertension

The Veteran seeks service connection for hypertension. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of hypertension during 
service.

VA medical records indicate the Veteran was diagnosed with 
hypertension and  prescribed medication in October 2002.

In this case, there is no competent medical evidence of a nexus 
between the Veteran's service and his claim of hypertension, 
nor is there any competent medical evidence indicating a 
diagnosis of hypertension within one year of the Veteran's 
separation from active duty. By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
None of the medical evidence of record relates the Veteran's 
claim of hypertension to any event or incident during active 
military duty.

Nor is there any evidence of continuity of symptomatology. The 
first notation of  hypertension associated with the record is 
dated in an October 2002 VA medical record, approximately 22 
years after the Veteran's separation from service. This gap in 
evidence constitutes negative evidence that tends to disprove 
the Veteran's claim that the Veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted. Moreover, 
presumptive service connection is not warranted because there 
is no competent evidence of hypertension within the first post-
service year. Accordingly, the statutory presumption contained 
in 38 C.F.R. §§ 3.307 and 3.309 is not for application. 

Accordingly, for the reasons stated above, the preponderance of 
the evidence is against the claim for service connection for 
hypertension, and the benefit-of-the-doubt rule is not for 
application. 38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 
Vet.App. 49 (1990).

Anemia

The Veteran seeks service connection for anemia. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The service treatment records are negative for any complaints, 
treatment, or diagnosis of anemia.

June 2003 VA treatment records indicate the Veteran was 
diagnosed with iron deficiency anemia. November 2005 VA medical 
records indicate a diagnosis of unspecified deficiency anemia. 
The examiner noted the Veteran had a gastrointestinal (GI) 
bleed, in remission since discontinuing a particular 
medication.

In this case, there is no competent medical evidence of a nexus 
between the Veteran's service and his claim of anemia, nor is 
there any competent medical evidence indicating a diagnosis of 
anemia within one year of the Veteran's separation from active 
duty. By "competent medical evidence" is meant in part that 
which is provided by a person who is qualified through 
education, training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). None of the medical 
evidence of record relates the Veteran's claim of anemia to any 
event or incident during active military duty.

Nor is there any evidence of continuity of symptomatology. The 
first notation of anemia associated with the record is dated in 
a June 2003 VA medical record, approximately 23 years after the 
Veteran's separation from service. This gap in evidence 
constitutes negative evidence that tends to disprove the 
Veteran's claim that the Veteran had an injury in service that 
resulted in a chronic disability or persistent symptoms. See 
Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted. Moreover, 
presumptive service connection is not warranted because there 
is no competent evidence of anemia within the first post-
service year. Accordingly, the statutory presumption contained 
in 38 C.F.R. §§ 3.307 and 3.309 is not for application. 

Accordingly, for the reasons stated above, the preponderance of 
the evidence is against the claim for service connection for 
anemia, and the benefit-of-the-doubt rule is not for 
application. 38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 
Vet.App. 49 (1990).

Impaired Glucose Tolerance

The Veteran seeks service connection for impaired glucose 
tolerance. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim and 
the appeal will be denied.

Service treatment records are negative for any complaints, 
treatment, or diagnosis of impaired glucose tolerance.

VA medical records indicate notations that the Veteran had 
impaired glucose tolerance and was instructed to follow 
appropriate dietary guidelines (See VA medical treatment 
records dated April 2004 and May 2005).

There is no evidence that impaired glucose tolerance has 
manifested as a disability within the meaning of the law. It is 
well-settled that the law limits entitlement for service-
related diseases and injuries to cases where the underlying in-
service incident has resulted in a disability, the first prong 
of a successful claim of service connection. In the absence of 
proof of a present disability, there is no valid claim 
presented. See Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). By "disability" 
is meant "an impairment in earnings capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations." 38 C.F.R. § 4.1; see Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect."). 

Without evidence of a current disability, the Veteran's claim 
for service connection for impaired glucose tolerance is 
denied. See also Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999); dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) 
("Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); and 
61 Fed. Reg. 20440, 20445 (May 7, 1996) (An elevated 
cholesterol level represents only a laboratory finding, and not 
an actual disability in and of itself for which VA compensation 
benefits are payable).

Since the competent medical evidence of record does not reflect 
a current disability for VA purposes, the claim must be denied. 
As such, the Board finds that entitlement to service connection 
for impaired glucose tolerance is not warranted.

New and Material Evidence - Sarcoidosis

In May 2005, the Veteran filed a claim to reopen entitlement to 
service connection for cutaneous and pulmonary sarcoidosis with 
a lesion of the nose and airway distress.  This claim had 
previously been denied in a July 1999 RO rating decision. The 
Veteran did not appeal the rating decision and therefore, it is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. In order to 
reopen the claim, the Veteran must submit new and material 
evidence. As new and material evidence has not been received in 
regard to this claim, the appeal will be denied.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993). The Board may
not then proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim. The Board will therefore undertake a de 
novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 
When a Veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material." Under 38 C.F.R. § 3.156(a), 
new evidence means evidence not previously submitted to agency 
decision makers. Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim. New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and must 
raise a reasonable possibility of substantiating the claim. 38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. Justus 
v. Principi, 3 Vet. App. 510 (1992). In order for evidence to 
be sufficient to reopen a previously denied claim, it must be 
both new and material. If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened. 
Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material 
evidence" could be "some new evidence [that] may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of the Veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. 
Cir. 1998). If it is determined that new and material evidence 
has been submitted, the claim must be reopened. The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

At the time of the July 1999 rating decision that denied 
service connection for sarcoidosis with a lesion of the nose, 
the evidence of record consisted of service treatment records, 
VA medical records, private medical records, and statements by 
the Veteran. Subsequently, additional VA medical records dated 
from October 2002 to May 2005, and lay statements from the 
Veteran, have been associated with the claims file. The 
evidence submitted subsequent to the July 1999 rating decision 
is new, in that it was not previously of record. However, the 
newly submitted evidence is not material.

Although the evidence submitted since the final July 1999 
decision demonstrates treatment and diagnosis of cutaneous and 
pulmonary sarcoidosis with a lesion of the nose and airway 
distress, the medical evidence submitted provides no evidence 
of a nexus between the Veteran's current sarcoidosis and 
service. The evidence submitted does not relate to an 
unestablished fact necessary to substantiate the claim. Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992). (Observing that evidence of the 
appellant's current condition is not generally relevant to the 
issue of service connection, absent some competent linkage to 
military service).

Although the Veteran maintains that his claimed cutaneous and 
pulmonary sarcoidosis with a lesion of the nose and airway 
distress was incurred in service, his theory regarding this 
linkage is not competent evidence, and therefore not material. 
It is well-established that laypersons, such as the Veteran, 
are not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight. Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 
Apart from not being material, the Veteran's claims are 
repetitive of statements made which were previously considered 
by VA, and are therefore not new.

Thus, the additional evidence received since the July 1999 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim. 
Accordingly, the Board finds that the claim for service 
connection for cutaneous and pulmonary sarcoidosis with a 
lesion of the nose and airway distress is not reopened.


ORDER

Service connection for gout is denied.

Service connection for hypertension is denied.

Service connection for anemia is denied.

Service connection for impaired glucose tolerance is denied.

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for cutaneous and pulmonary sarcoidosis with a 
lesion of the nose and airway distress is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


